Citation Nr: 1826206	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include L4-5 pinched nerve.

2.  Entitlement to a rating in excess of 50 percent for service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses (bilateral foot disabilities), to include consideration of an extraschedular rating.

3.  Entitlement to an effective date prior to December 28, 2012, for the award of entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to an effective date prior to December 28, 2012, for the award of entitlement to basic eligibility to Dependents' Educational Assistance.

5.  Entitlement to an effective date prior to April 14, 2003, for the award of service connection for degenerative joint disease, right knee with patellofemoral pain syndrome.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, right knee with patellofemoral pain syndrome.

7.  Entitlement to an effective date prior to December 28, 2012, for the award of service connection for a major depressive disorder with psychotic features and cocaine use disorder.

8.  Entitlement to an initial disability rating in excess of 70 percent for a service-connected major depressive disorder with psychotic features and cocaine use disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from November 1981 to July 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, October 2007, April 2015, May 2016, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2004, the RO, in pertinent part, denied a rating in excess of 50 percent for the Veteran's bilateral foot disabilities.  The October 2007 rating decision determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a back disability and denied the claim on the merits. 

In a March 2010 decision, the Board reopened and remanded the Veteran's claim for service connection for a back disability and his claim of entitlement to a rating in excess of 50 percent for service-connected bilateral foot disabilities.  In December 2015, the Board again remanded these claims.

In an April 2015 rating decision, the RO awarded service connection for degenerative joint disease, right knee with patellofemoral pain syndrome, with an initial evaluation of 10 percent, effective from April 14, 2003.

In a May 2016 rating decision, the RO awarded service connection for a major depressive disorder with psychotic features and cocaine use disorder with an initial evaluation of 70 percent, effective from December 28, 2012.

In a July 2016 rating decision, the RO awarded entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance, effective from December 28, 2012.

The issues of service connection for a low back disability; entitlement to a rating in excess of 50 percent for service-connected bilateral foot disabilities; entitlement to an effective date prior to December 28, 2012, for the award of entitlement to a TDIU; and entitlement to an effective date prior to December 28, 2012, for the award of entitlement to basic eligibility to Dependents' Educational Assistance are addressed are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

On May 2, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the claims of entitlement to an effective date prior to April 14, 2003, for the award of service connection for degenerative joint disease, right knee with patellofemoral pain syndrome; entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, right knee with patellofemoral pain syndrome; entitlement to an effective date prior to December 28, 2012, for the award of service connection for a major depressive disorder with psychotic features and cocaine use disorder; and entitlement to an initial disability rating in excess of 70 percent for service-connected major depressive disorder with psychotic features and cocaine use disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claims of entitlement to an effective date prior to April 14, 2003, for the award of service connection for degenerative joint disease, right knee with patellofemoral pain syndrome; entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, right knee with patellofemoral pain syndrome; entitlement to an effective date prior to December 28, 2012, for the award of service connection for a major depressive disorder with psychotic features and cocaine use disorder; and entitlement to an initial disability rating in excess of 70 percent for service-connected major depressive disorder with psychotic features and cocaine use disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In written correspondence dated May 2, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal for his claims concerning his degenerative joint disease of the right knee and major depressive disorder, which had been certified to the Board on March 27, 2017.  See Statement in Support of Claim, dated May 2, 2017; VA Forms 8, dated March 23, 2017; Letter from VA to the Veteran, dated March 27, 2017.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.   Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.

The Veteran's notification containing his request to withdraw the issues on appeal concerning his degenerative joint disease of the right knee and major depressive disorder has been reduced to writing, and it contains his name and claim number.  The Board has not yet issued a decision concerning these claims, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2012).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to an effective date prior to April 14, 2003, for the award of service connection for degenerative joint disease, right knee with patellofemoral pain syndrome is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, right knee with patellofemoral pain syndrome is dismissed.

The claim of entitlement to an effective date prior to December 28, 2012, for the award of service connection for a major depressive disorder with psychotic features and cocaine use disorder is dismissed.

The claim of entitlement to an initial disability rating in excess of 70 percent for a service-connected major depressive disorder with psychotic features and cocaine use disorder is dismissed.


REMAND

In a December 2015 remand, the Board found that referral to the Director of Compensation and Pension (Director) was warranted for consideration of whether a higher rating is warranted for the Veteran's service-connected bilateral foot disabilities on an extraschedular basis.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, this was not accomplished.  Thus, on remand, this claim should be submitted to the Director, Compensation Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 3.321(b).

The Board also remanded the claim for service connection for a low back disorder in order to obtain an additional medical opinion.  A medical opinion was obtained; however, the RO has not issued a supplemental statement of the case addressing this claim.  See 38 C.F.R. § 19.31.  This must be accomplished on remand.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

The claims of entitlement to an effective date prior to December 28, 2012, for the award of entitlement to TDIU and basic eligibility to Dependents' Educational Assistance must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180   (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2016 forward.

2.  Refer the issue of entitlement to a rating in excess of 50 percent for service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses to the Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of an extraschedular evaluation at any time during the appeal period.  See 38 C.F.R. § 3.321(b).

3.  If, in the course of adjudicating the claim for an effective date prior to December 28, 2012, for the award of entitlement to a TDIU, the RO finds that the Veteran did not meet the rating criteria under 38 C.F.R. § 4.16(a) prior to December 28, 2012, but his service-connected disabilities prevented him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU prior to prior to December 28, 2012.  See 38 C.F.R. § 4.16(b).  

4.  Finally, readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



